DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 04/26/2022 has been considered.  

Allowable Subject Matter
After reviewing the prior art reference in the submitted Information Disclosure Statement filed 04/26/2022, the Examiner finds the claims are allowable for the reasons of record dated 01/28/2022.  More particularly, as previously stated, the prior art of record fails to fairly render unpatentable the claimed invention of a method comprising calculating a parameters representative of the artery itself and distinct from the flow, wherein each one of the parameters is a polynomial coefficient of a polynomial relationship between a pressure drop and a corresponding flow component, the parameters being calculated from at least two artery pressure drops which are different and corresponding flow components, each calculated from the at least one medical image. And based on the flow and the parameters representative of the artery, calculating a patient- specific hemodynamic parameter of microvascular resistance, at rest or stressed and over the whole heartbeat, during diastole or systole, or other time frames (RM) and coronary flow reserve (CFR), in combination with all other claim elements.  
	In reference to the WO2017055228 (corresponding to US20180286517), although the reference taught the claim limitation of "synchronously with measuring the al least one pressure measurement, taking, with a medical imaging instrument, at least one medical image of the artery, the at least one medical image of the artery being synchronous with the at least one pressure measurement" (see reference page 6 "Before, during or after the imaging, the measurement device MD such as a pressure wire is used to acquire in an interventional procedure, at a plurality of locations within or at the vessel system COR, respective pressure readings."), the reference fails to render unpatentable the claimed invention because it fails to teach or imply the limitations cited above.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791